Citation Nr: 1132352	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected disabilities.

2.  Entitlement to an increased initial rating for service-connected type II diabetes mellitus, evaluated as 10 percent disabling prior to February 27, 2009 and 20 percent disabling from February 27, 2009.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

The Veteran and B.P.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  He served in Vietnam and received the Combat Action Ribbon.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2005, June 2006, and November 2007 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in July 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  

A July 2009 rating decision granted the Veteran service connection for erectile dysfunction, evaluated as noncompensable, effective April 4, 2007.  The Veteran initially appealed the assigned rating and a Statement of the Case was issued in January 2010.  He withdrew this increased rating claim in a signed statement submitted at the July 2010 hearing.  See VA Form 21-4138 dated July 19, 2010; Hearing Tr. at 2.  Therefore, the issue of entitlement to a compensable evaluation for service-connected erectile dysfunction will be discussed no further herein.  38 C.F.R. § 20.204 (2010). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for hypertension, an initial increased rating for type II diabetes, an increased evaluation for PTSD, and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  VA Treatment Records

At his July 2010 hearing, the Veteran indicated that he currently receives treatment for type II diabetes at the Dallas VA Medical Center (VAMC).  Board Hearing Tr. at 10.  Additionally, the record reflects the Veteran receives monthly treatment for his PTSD.  At the July 2010 hearing, the Veteran submitted an April 2010 VA record listing his current medications.  However, other than this record, the most recent treatment records from the Dallas VAMC in the Veteran's claims file date from August 2009.  On remand, updated treatment records from that facility should be obtained.

II.  VA Examinations

	A.  Hypertension

The Veteran contends that he has hypertension that is related to herbicide exposure during service or is secondary to service-connected diabetes or PTSD.  The Veteran has also suggested that medications used to treat his service-connected diabetes and/or PTSD may have caused or aggravated his hypertension.  See generally Board Hearing Tr. at 19.

The Veteran served in Vietnam in 1969; therefore, he is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Hypertension is not a condition entitled to presumptive service connection based on herbicide exposure.  38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  However, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the Veteran has mainly raised theories of presumptive and secondary service connection for hypertension, an October 1969 service treatment record shows the Veteran complained of having high blood pressure.  His blood pressure reading at the time was 148/100.  This evidence raises a theory of entitlement to service connection on a direct basis.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Private and VA treatment records during the appeal period show that the Veteran has hypertension.  Thus, there is competent evidence of a current disability, which satisfies the first McLendon element. 

The October 1969 service treatment record reveals an elevated blood pressure reading.  The record also reflects that the Veteran was diagnosed with hypertension in 1982.  The evidence raises a possibility that the Veteran's current hypertension may be associated with his service.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination on the theory of direct service connection.  

July 2007 and February 2009 VA opinions address the relationship of hypertension to service-connected diabetes and PTSD.  However, these opinions are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination or opinion that is adequate for rating purposes).  

On July 2007 VA examination to evaluate the severity of type II diabetes, the examiner provided an opinion that hypertension pre-existed the Veteran's diabetes and that it was not due to his diabetes.  The examiner did not provide a rationale for this conclusion and did not address whether service-connected diabetes aggravated his hypertension beyond the normal course of the condition.  38 C.F.R. § 3.310 (2010) (stating that to grant service connection on the basis of aggravation there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a)); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  He also did not provide an opinion on whether any medications taken for diabetes may have caused or aggravated hypertension.  

In February 2009, the Veteran's claims file was sent to a VA physician for an opinion on the relationship, if any, between his hypertension and PTSD.  After discussing some medical studies, the reviewer concluded that hypertension was not due to PTSD and that it was less likely than not that hypertension was aggravated by PTSD.  The record reflects that the Veteran takes multiple medications to treat PTSD; however, the reviewer did not provide an opinion regarding whether any of these medications could have caused or aggravated hypertension.  Therefore, his opinion is inadequate to fully evaluate the Veteran's secondary service connection claim.

Given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of the Veteran's hypertension, on remand a VA examination should be conducted and an etiological opinion obtained that addresses all theories of entitlement to service connection.

	B.  Type II Diabetes

The Veteran's most recent VA examination to evaluate the severity of his service-connected type II diabetes was in July 2007.  At his July 2010 hearing, the Veteran testified that this condition had worsened since that examination.  Board Hearing Tr. at 10-11.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Court has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his diabetes has increased in severity since the most recent VA examination, a new examination is required on remand.

	C.  PTSD

The Veteran's most recent VA examination to evaluate the severity of his PTSD took place in June 2007, over four years ago.  At the July 2010 hearing, the Veteran submitted an April 2010 VA treatment record that indicates his psychiatric medications had changed since his June 2007 examination.  Specifically, since that time he has begun taking Aripiprazole for his mood.  This medication change indicates there may have been a worsening of his PTSD since his most recent VA examination.  Therefore, a new examination is required on remand.  See Olsen, 3 Vet. App. at 482; see also Schafrath, 1 Vet. App. at 595.  

III.  TDIU

A June 2006 rating decision denied entitlement to TDIU.  In July 2006, the Veteran submitted a statement disagreeing with the June 2006 rating decision.  In November 2006, the AOJ issued a Statement of the Case (SOC) that continued the denial of TDIU.  In April 2007, within the one-year appeal period, the Veteran filed a VA Form 9, Substantive Appeal, checking the box that stated he wanted to appeal all of the issues listed in the SOC and any Supplemental SOC.  Although the Veteran did not specifically mention TDIU in the narrative portion of his April 2007 Form 9, his indication that he wanted to appeal all issues list in the SOC should be liberally construed as expressing continued disagreement with the denial of TDIU.  38 C.F.R. § 20.202 (2010).  The Veteran's TDIU claim is therefore properly before the Board.

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Therefore, the TDIU claim is inextricably intertwined with the Veteran's increased-rating claims for PTSD and diabetes.  Action on the TDIU claim is therefore deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Dallas VAMC for the period from August 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that hypertension is related to any incident of military service, including to an elevated blood pressure reading noted in October 1969 or to herbicide exposure?   

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension is causally related to any of his service-connected disabilities, to include to medications taken for these conditions?

(c.)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension is aggravated beyond the normal course of the condition by any of his service-connected disabilities, to include by medications taken for these conditions?  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected type II diabetes.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

4.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

